United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Jeffersonville, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0869
Issued: August 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2017 appellant, through counsel, filed a timely appeal from a February 3,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment of the right ring
finger or right upper extremity, warranting a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and the circumstances
outlined in the Board’s prior decision are incorporated herein by reference. The facts relevant to
this appeal are set forth below.
On February 22, 2011 appellant, then a 51-year-old geography clerk, filed a traumatic
injury claim (Form CA-1) alleging that on February 9, 2011 she fractured a bone in her right
hand. She stopped work on February 9, 2011 and returned to work on February 11, 2011.
OWCP accepted the claim for a closed fracture of the right ring finger phalanx.
On June 9, 2011 Dr. Rodrigo Moreno, an orthopedic surgeon, related that appellant was
doing well after her right ring finger fracture. He measured full range of motion (ROM) of the
right ring finger and grip strength of 55 for the right hand and 66 for the left hand. Dr. Moreno
opined that appellant was at maximum medical improvement and released her to return as
necessary.
Appellant’s term appointment with the employing establishment ended on
September 30, 2011. On February 7, 2013 she filed a claim for a schedule award (Form CA-7).
OWCP, by letter dated February 12, 2013, requested that appellant submit an evaluation
addressing the extent of any permanent impairment in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (6th ed. 2009).
Dr. Moreno, on May 31, 2013, requested that right ring finger tenosynovitis “be added to
[appellant’s] claim as this condition is a result of her previous work-related injury of right ring
finger proximal phalanx fracture.”
Dr. Martin Fritzhand, a Board-certified urologist, provided an impairment evaluation on
June 13, 2013. Referencing the sixth edition of the A.M.A., Guides, he identified the diagnosis
as a class 1 proximal phalanx fracture using Table 15-2 on page 393, the digit regional grid.
Dr. Fritzhand applied grade modifiers and found seven percent permanent impairment of the
digit, or one percent permanent impairment of the right upper extremity.
On September 19, 2013 OWCP requested that an OWCP medical adviser review the
medical evidence and provide an opinion on Dr. Fritzhand’s June 13, 2013 impairment
evaluation. In an accompanying statement of accepted facts (SOAF), it identified right ring
finger tenosynovitis as a nonemployment-related condition.
Dr. Morley Slutsky, a Board-certified orthopedic surgeon and OWCP medical adviser,
reviewed the evidence on September 23, 2013 and recommended a second opinion examination.

3

Docket No. 14-1787 (issued December 1, 2014).

2

By decision dated September 25, 2013, OWCP denied appellant’s claim for a schedule
award as the medical evidence of record did not support that she had a permanent impairment of
the right upper extremity.
On October 1, 2013 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative. In a decision dated June 5, 2014, an OWCP hearing
representative affirmed the September 25, 2013 decision. She found that the medical evidence of
record did not support entitlement to a schedule award.
Appellant appealed to the Board. By decision dated December 1, 2014, the Board set
aside the June 5, 2014 decision.4 The Board found that OWCP failed to refer her for a second
opinion examination as recommended by an OWCP medical adviser and did not explain the
basis for its finding that the right ring finger tenosynovitis was not employment related. The
Board remanded the case for OWCP to refer appellant for a second opinion examination
regarding whether she sustained permanent impairment of the right ring finger due to her
February 9, 2011 work injury and to determine whether her claim should be expanded to include
right ring finger tenosynovitis.
OWCP, on August 11, 2015, referred appellant to Dr. Edward Gregory Fisher, a Boardcertified orthopedic surgeon, for a second opinion examination. It provided him with a SOAF
indicating that it had accepted her claim for a closed fracture of the phalanx or phalanges of the
right proximal ring finger. OWCP also indicated that appellant fractured her right wrist when
she fell on February 9, 2011 and that she had the nonemployment-related condition of
tenosynovitis.
In a September 8, 2015 impairment evaluation, Dr. Fisher identified the accepted
condition as a closed fracture of the phalanges of the right proximal ring finger. On examination
he found normal extension and flexion of the right ring finger with mild soreness of the base and
proximal interphalangeal (PIP) joint, but no malalignment, increased warmth, instability,
swelling, or loss of sensation. Dr. Fisher related:
“The examination of the right ring finger is normal with no objective findings
present only minimal soreness over the PIP and metacarpophalangeal joints.
There is no loss of [ROM] of the three joints involving the ring finger. There is
no malalignment or malrotation present. The sensation is intact and the motor
power both in flexion and extension of the finger is 5/5 and she is able to make a
full fist with all her fingers.”
Dr. Fisher opined that there were no objective findings of the accepted condition or of
tenosynovitis of the right ring finger, noting that appellant had no “locking or triggering and
there was no nodular or soft tissue mass over the base on the volar aspect of the ring finger to
support a diagnosis of a tenosynovitis of the right ring finger.” Referencing Table 15-31 on page
470 of the A.M.A., Guides, used to determining impairment due to loss of finger motion, he
found no impairment of the right upper extremity.

4

Id.

3

An OWCP medical adviser and Board-certified orthopedic surgeon, Dr. Andrew
Robinson, reviewed the evidence on December 2, 2015 and concurred with Dr. Fisher’s finding
that appellant had no permanent impairment of the right ring finger. He noted, however, that the
SOAF listed a right wrist fracture due to her employment injury. The medical adviser contended
that, if so, it might have impaired her function.
By decision dated April 12, 2016, OWCP denied appellant’s claim for a schedule award.
It found that the weight of the medical evidence failed to establish permanent impairment due to
her accepted employment injury.
Appellant, through counsel, on April 22, 2016 requested a telephone hearing. At the
telephone hearing, held on December 14, 2016, she related that she experienced pain and aching
in her right ring and little fingers with resulting difficulty performing some activities of daily
living.
In a decision dated February 3, 2017, OWCP’s hearing representative affirmed the
April 12, 2016 decision. She found that the opinions of Dr. Fisher and OWCP’s medical adviser
constituted the weight of the evidence and established that appellant did not have employmentrelated permanent impairment, warranting a schedule award.5
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.6 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.7 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.8
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled, “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
5

The issue statement in the decision actually refers to permanent impairment of the left lower extremity.
However, this appears to be a harmless transcription error as the remainder of the decision references appellant’s
claim for a schedule award involving her right hand and arm.
6

See 20 C.F.R. §§ 1.1-1.4.

7

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
8

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

4

5 U.S.C.

printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).9 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.10
ANALYSIS
The issue on appeal is whether appellant has a permanent impairment of the right ring
finger or right upper extremity causally related to her accepted employment injury.11
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation had been followed regarding the proper use of the diagnosis-based
impairment (DBI) or the ROM methodology when assessing the extent of permanent impairment
for schedule award purposes.12 The purpose of the use of uniform standards is to ensure
consistent results and to ensure equal justice under the law to all claimants.13 In T.H., the Board
concluded that OWCP physicians were at odds over the proper methodology for rating upper
extremity impairment, having observed attending physicians, evaluating physicians, second
opinion physicians, impartial medical examiners, and district medical advisers use both DBI and
ROM methodologies interchangeably without any consistent basis. Furthermore, the Board
observed that physicians interchangeably cited to language in the first printing or the second
printing when justifying use of either ROM or DBI methodology. Because OWCP’s own
physicians were inconsistent in the application of the A.M.A., Guides, the Board found that
OWCP could no longer ensure consistent results and equal justice under the law for all
claimants.14
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the February 3, 2017 decision. Utilizing a
9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
10

Isidoro Rivera, 12 ECAB 348 (1961).

11

On prior appeal the Board instructed OWCP to develop the issue of whether appellant sustained tenosynovitis
of the right finger due to her work injury. In his September 8, 2015 report, Dr. Fisher found no evidence of
tenosynovitis. OWCP, however, did not address this issue in its April 12, 2016 and February 3, 2017 decisions and
thus it is not before the Board at this time. See 20 C.F.R. § 501.2(c).
12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

Supra note 11.

5

consistent method for calculating permanent impairment for upper extremities to be applied
uniformly, and such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.15 It should further
address, as previously instructed by the Board, the issue of whether she sustained right ring
finger tenosynovitis causally related to her accepted employment injury.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 3, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: August 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

The Board notes that the August 11, 2015 SOAF inaccurately indicated that appellant fractured her right wrist
on February 9, 2011.

6

